DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/650,850 filed 03/25/2020. Claims 1-7 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2008-121706) in view of JP (2006-200627). JP (2008-121706) discloses a tapered roller bearing comprising:
a an outer ring (3) including an outer-ring raceway surface (3a) around an inner circumferential surface;
an inner ring (2) arranged on an inner side relative to the outer ring, the inner ring including an inner-ring raceway (2a) surface around an outer circumferential surface, wherein the inner ring comprises an small flange surface on a small diameter side and a larger flange surface (2b) arranged on a larger diameter side relative to the inner-ring raceway surface; and
a plurality of tapered rollers (1) disposed between the outer-ring raceway surface and the inner-ring raceway surface, the tapered roller (1) including a rolling surface in contact with the outer-ring raceway surface and the inner-ring raceway surface and a larger end face in contact with the larger flange surface ;
at least any one of the outer ring, the inner ring, and the plurality of tapered rollers including a nitrogen enriched layer formed on a surface layer of the outer-ring raceway surface, the inner-ring raceway surface, or the rolling surface (see attached translation paragraph [0010] also see  English abstract of document);
a nitrogen-enriched layer, and the grain size numbers of austenite crystal grains in the nitrogen-enriched layer are within a range exceeding No. 10; that when the radius of curvature of the large end face of the tapered roller is set to R and when the distance from the tapered angle peak of the tapered roller to a large flange face of the inner ring is set to Ro, R/Ro is set in a range 0. 7 5-0. 8 7; that the surface roughness Ra of the 
JP (2008-121706) fails to disclose the nitrogen enriched layer in the nitrogen enriched a distance from an outermost surface of the surface layer to a bottom of the nitrogen enriched layer being not shorter than 0.2 mm. JP (2006-200627) discloses a tapered roller bearing having a nitrogen enriched layer that is 0.2mm (see attached translation document paragraphs [0015, 0027-0028, 0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nitrogen layer of JP (2008-121706) so that the nitrogen enriched a distance from an outermost surface of the surface layer to a bottom of the nitrogen enriched layer being not shorter than 0.2 mm in view of JP (2006-200627) in order to improve the rolling fatigue strength, increase tempering resistance, smearing resistance and heat resistance.
Regarding claim 2, JP (2008-121706) clearly discloses a grain size number size in the nitrogen enriched layer is equal to or greater than 10 (see English abstract of PE2E translation] and attached translation document paragraph [0031].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2008-121706) in view of JP (2006-200627) as applied to claim 1 above, and further in view of Fujiwara (US 2012/0033909). The combination of JP (2008-121706) and JP (2006-200627) fails to disclose the invention as claimed. Fujiwara discloses an inner ring (1) raceway surface (1a) is such that a generatrix thereof extending in the inner ring (1) axial direction is a straight line; that an outer ring raceway surface (2a) is such that a generatrix thereof extending in the outer ring axial direction is a straight line; in paragraph [0018], that roller rolling contact surfaces on the outer circumferences of rollers (3) have crowning profiles formed thereon; and in paragraph [0020], that the generatrix of a contact section crowning portion (7) is formed by a logarithmic curve of a logarithmic crowning profile expressed by the same formula as "formula 1" in the present application (see paragraph [0023]; 
in addition, the crowning profiles of the roller rolling contact surfaces (7) as described in paragraph [0027], can increase the service life of the tapered roller bearing by reducing the contact pressure and the stress at the contact section, and by .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2008-121706) in view of JP (2006-200627) as applied to claim 1 above, and further in view of Matsuyama et al. (US 2002/010204). The combination of JP (2008-121706) and JP (2006-200627) fails to disclose the larger end face of the tapered roller has an arithmetic mean roughness Ra not greater than 0.01µm Ra. Matsuyama et al. clearly discloses a tapered roller bearing (fig. 1) comprising an inner ring (1) and an outer ring (2) and rolling elements (3) therebetween; the tapered roller having a larger end face (7), see fig. 1); and wherein by setting a surface roughness δ1 of a large-diameter end face (7) of a tapered roller (3) to 0.04 µm Ra or greater and 0.10 µm Ra or less and by setting a composite roughness (δ) of the surface roughness δ1 of the large-diameter end face (7) and the surface roughness (δ2) of a large flange surface (8) to 0.12 µm Ra or less, it is possible to set a preload retention rate to be 92% or greater on a regression curve; and that, at this time, if the rib roughness is in a range 0.03-0.23 µm Ra, it is possible to keep rotational torque fluctuations within a small range. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the device of JP (2008-121706) to include the larger surface of the roller having an arithmetic mean .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2008-121706) in view of JP (2006-200627) as applied to claim 1 above, and further in view of Saito et al. (US 2013-0170780). The combination of JP (2008-121706) and JP (2006-200627) fails to disclose the invention as claimed. Saito et al. disclose as tapered roller bearing (10), comprising an inner ring (1), an outer ring (2) rolling elements (3) disposed between the rings (1, 2), wherein the inner ring (1), the outer ring 2, and the rolling elements  (3) are subjected to carbonitride treatment; in paragraph [0035], that tapered rollers have an arithmetic average height (Ra) of 0.1-0.2 µm, a skewness (Rsk) of -1.0 to -0.2, and kurtosis (Rku) satisfying 3-7; that recesses can be provided in all of or a part of the tapered rollers 3, an inner ring raceway surface la, an outer ring raceway surface 2a, and rib surfaces (11a, 12a); 
in paragraph [0036], that a large sliding friction is generated on the large-diameter end face of the tapered roller in the case of the tapered roller bearing (l0A), so torque may be sufficiently reduced even when the aforementioned recesses are provided only on that end face; and the arithmetic average height (Ra) of the recesses of 33Saito et al. recesses and protrusions of the claimed invention (see paragraph [0038]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of JP (2008-121706) to include the limitations of claims 5-7 in view of Saito et al. in order to reduce torque.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656